                                                                                                           August 5, 2014
           EMPIRE                                                                                  Investment Rating: Sell
                                                                                                    Action: Earnings Note
  ASSET MANAGEMENT COMPANY



                      Ligand Therapeutics, Inc (LGND)
                          2Q2014 Results: Maintain our $16.00 Price Target

                                                                                              Stock Information
LGND reported 2Q2014 revenue of $10.6 million and an EPS of $0.7 compared to                  Ra ti ng:                            Buy
2Q2013 revenue of $9.6 million and an EPS of $0.30. Total cash and cash                       Curre nt Pri ce (i ntra da y): $52.81
                                                                                              12-Month Pri ce Ta rge t:        $16.00
equivalents at the end of 2Q2014 were $23.3 million. LGND paid down $3.5 million              Pote nti a l Downs i de s i de     -70%
of debt during 2Q2014 and eliminated the debt in 3Q2014. Financial guidance                   Se ctor:    He a l thca re Di a gnos ti cs
                                                                                              Ma rke t Ca p (i n bi l .):         $1.1
provided by LGND’s management for 2014 is total revenue of $64 million -$66                   52-We e k H/L:            $80.42 -$39.75
million (previously $62 million - $64 million). We are not adjusting our 2014                 Sha re s Out (i n mi l .):          20.7
                                                                                              ADTV (i n mi l .)                 302.0
revenue estimate because it is within the company’s revised guidance. Revenue                 Ca s h (i n mi l .)                $23.3
guidance provided by LGND for 3Q2014 is $13 million - $14 million. We believe                 De bt (i n mi l .)                  $0.0
                                                                                              Ente rpri s e Va l ue (bi l .)      $1.0
4Q2014 revenues necessary to achieve the company’s 2014 total revenue guidance
                                                                                              Key Financials
could be difficult to achieve
                                                                                              EPS
                                                                                              $         F2012A          F2013A   F2014E
On the 2Q2014 conference call, LGND’s management was focused on pipeline 1Q                      0.06       0.07       0.10
                                                                                       2Q        (0.13)     0.30       0.07
programs more than on products that currently generate royalties or Captisol sales. 3Q           (0.01)     0.09       0.30
Royalty revenue in 2Q2014 was $5.2 million or slightly less than 50% of total 4Q       FY
                                                                                                 0.05
                                                                                                 (0.03)
                                                                                                            0.09
                                                                                                            0.10
                                                                                                                       0.43
                                                                                                                       0.92
revenues. We regard LGND’s Captisol technology as a drug delivery technology that Revenue
principally provides only material sales and low single digit royalties. LGND now has $ mn F2012A F2013A F2014E
~100 partnered development programs, but we do not believe that these are 1Q                     5.6        11.7       16.0
                                                                                       2Q        5.7        9.6        10.6
capable of replacing lost Promacta royalties once this drug is no longer extensively 3Q          6.4        13.0       17.2
utilized in Hepatitis C (HepC) patients. Promacta does not contain Captisol and 4Q               13.6       14.7       20.6
provides LGND somewhat higher royalties (4.7% - 9.3%) than the Captisol-enabled FY               31.4       49.0       64.4

products. What seems to be ignored by many investors is the GlaxoSmithKline, Inc.’s (NYSE.GSK) sale to Novartis
(NYSE.NVS) of its division that markets Promacta. This sale adds to our skepticism of Street estimates for peak Kyprolis’
sales in the range of $700 million – $2.5 billion (from LGND’s management public comments on August 4, 2014).

We believe the scarcity of comments during LGND’s 2Q2014 conference call regarding approved products that provide
royalties to LGND is a direct result of the minimal royalty revenues that these products provide. LGND’s management
did provide Promacta’s and Kyprolis’ total 2Q2014 sales revenues but did not provide the amount these products each
contributed to LGND’s total revenues.

On August 4, 2014, Amgen announced the planned interim analysis of Kyprolis’ Phase III clinical trial, ASPIRE
(CArfilzomib, Lenalidomide, and DexamethaSone versus Lenalidomide and Dexamethasone for the treatment of
PatIents with Relapsed Multiple MyEloma). The data demonstrated that the trial met its primary endpoint of
progression-free survival (PFS). Patients treated with Kyprolis in combination with Revlimid (lenalidomide) and low-dose
dexamethasone lived 26.3 months without the disease worsening compared to 17.6 months in patients treated with
Revlimid and low-dose dexamethasone. Patients included in the trial had relapsed multiple myeloma following
                                       Empire Asset Management Company  2 Rector
                                          Street, 15th Floor  New York  NY 10006
                                 Dr. Cathy Reese  creese@empiream.com  212-417-7777
             Important Disclosures & Regulation AC Certification(s) are located on the last two pages of this report.
                                                                                                        August 5, 2014
            EMPIRE                                                                              Investment Rating: Sell
                                                                                                 Action: Earnings Note
    ASSET MANAGEMENT COMPANY


treatment with one to three prior regimens. Kyprolis’ current indication is for patients who received at least two prior
therapies including bortezomib (Velcade) and an immunomodulatory agent and have demonstrated disease progression
on or within 60 days of completion of the last therapy. In the U.S., the ASPIRE data may support the conversion of
Kyprolis’ current accelerated approval to a full approval and expand its current indication. We do not expect a large
increase in Kyprolis-related U.S. royalties based in the ASPIRE data. This expectation is based on our industry sources
stating that multiple myeloma patients typically utilize all products during the course of their disease, and Kyprolis has
been slotted by the medical community as a good third line drug, so it should be difficult to shift it from this position.
Finally, we were unimpressed by LGND’s management stating that it “informs” its opinion of Kyprolis’ sales potential
from analysts that cover Amgen Inc. (NASDAQ.AMGN). This does not give us confidence that communications between
LGND and AMGN are strong, and Street estimates are made by persons not directly associated with Kyprolis’
commercialization.

We believe interferon’s use in hepatitis C (HepC) patients will decline as new HepC drugs gain momentum and additional
pipeline drugs gain approvals. We believe the reduction in interferon therapy will result in Promacta’s 42% year-over-
year sales growth in 2013 being reversed in the upcoming quarters, and we anticipate this decrease to be relatively
rapid. We do not believe LGND’s current or future approved products will be capable of generating adequate revenues
in a timely approach, if at all, to offset our estimated revenue decline in Promacta royalties.

LGND continues to expect Captisol revenues to remain “lumpy” quarter to quarter. Captisol material sales in 2013 were
$19.1 million. Captisol sales in 2014 through June 30, 2014 were $14.9 million ($5.7 million in 1Q2014 and $ 9.2 million
in 2Q2014).

LGND’s internal pipeline and licensing deals, such as its IRAK-4 with TG Therapeutics Inc. (NASDAQ.TGTX) and its LTP
Technology recently licensed to Omthera (division of AstraZeneca PLC; NYSE.AZN) and the five programs licensed to
Viking Therapeutics Inc. are all relatively early in development and do not alter our current outlook for LGND’s
foreseeable revenue prospects.

The changing HepC market, the increasingly competitive multiple myeloma market, Velcade’s potential generic
competition, Avinza’s generic competition and the scarcity of revenues from sources other than Captisol material sales
and royalties drive our revenue estimates and price target.

We maintain our Sell rating and price target of $16.00

.




                               Ligand Therapeutics, Inc (LGND)  Page 2 of 5  August 5, 2014
                  EMPIRE
 ASSET MANAGEMENT COMPANY


Ligand Pharmaceuticals Inc.
Profit & Loss Statement                                                      Year Ending December 31, 2014
($ in millions, except per share data)                  2011         2012      2013          Q1          Q2          Q3E          Q4E      2014E     2015E     2016E     2017E     2018E     2019E     2020E

Revenues:
    Royalties                                           $    9.2    $ 14.1    $ 23.6     $    7.9    $    5.2    $     7.6    $     9.7    $ 30.3    $ 28.9    $ 30.3    $ 31.8    $ 33.4    $ 35.1    $ 36.9
    Material Sales                                          12.1       9.4      19.1          5.7         3.5          6.2          7.0      22.3      22.6      23.7      24.9      26.1      27.3      28.7
    Collaborative R&D and other revenues                     8.7       7.9       6.3          2.4         1.9          3.5          4.0      11.8      13.8      14.4      15.2      15.9      16.7      17.5
Total Revenues                                              30.0      31.4      49.0         16.0        10.6         17.2         20.6      64.4      65.2      68.5      71.9      75.4      79.2      83.1
Operating expenses:
    Cost of sales                                            4.9       3.6        5.7         2.5         1.2          2.2          2.0       7.9       8.2       8.6       9.1       9.5      10.0      10.4
    Research and development                                10.3      10.8        9.3         3.1         2.7          3.0          3.1      11.8      11.4      11.9      13.7      14.6      16.4      17.6
    General and administrative                              14.6      15.8       18.0         5.1         5.2          4.3          4.7      19.3      18.3      19.0      19.7      21.9      22.8      23.6
    Lease exit and termination costs                         0.6       1.0        0.6         0.2         0.1          0.1          0.1       0.6       -         -         -         -         -         -
    Write-off of in-process R&D                              2.3       -          0.5         -           -            -            -         -         -         -         -         -         -         -
       Total operating expenses                             32.6      31.2       34.0        10.9         9.3          9.6          9.9      39.6      37.9      39.5      42.4      45.9      49.1      51.6
    Accretion of deferred gain on sale of leaseback          1.7       -          -           -           -            -            -         -         -         -         -         -         -         -
Loss from operations                                        (0.9)      0.2       14.9         5.1         1.4          7.6         10.7      24.8      27.3      28.9      29.5      29.5      30.1      31.4
    Interest and other income (expense), net                (2.7)     (4.1)      (5.7)       (3.0)       (0.1)        (1.0)        (1.0)     (5.1)     (4.0)     (4.0)     (4.0)     (4.0)     (4.0)     (4.0)
Loss from continuing operations before income t             (3.6)     (3.9)       9.2         2.2         1.2          6.6          9.7      19.7      23.3      24.9      25.5      25.5      26.1      27.4
    Income tax (expense) benefit                            13.3       1.2       (0.4)       (0.1)        0.0         (0.1)        (0.2)     (0.3)     (0.5)     (0.5)     (0.5)     (0.5)     (0.5)     (0.5)
Income (loss) from continuing operations                     9.7      (2.7)       8.8         2.1         1.3          6.5          9.5      19.4      22.8      24.4      24.9      25.0      25.6      26.9
    Income from discontinued operations                      0.0       2.1        2.6         -           -            -            -         -         -         -         -         -         -         -
Net income (loss)                                            9.7      (0.5)      11.4         2.1         1.3          6.5          9.5      19.4      22.8      24.4      24.9      25.0      25.6     193.6
    Net loss attributable to noncontrolling interests        -         -          -           -           0.3          -            -         0.3       -         -         -         -         -         -
Net income (loss) to Ligand common shareholde                9.7      (0.5)      11.4         2.1         1.6          6.5          9.5      19.7      22.8      24.4      24.9      25.0      25.6     193.6
Diluted per share amounts:
    Income (loss) from continuing operations            $ 0.49      $ (0.13) $ 0.43      $ 0.10      $ 0.07      $ 0.30       $ 0.44       $ 0.92    $ 1.06    $ 1.12    $ 1.13    $ 1.12    $ 1.13    $ 1.17
    Income from discontinued operations                 $ 0.00      $ 0.11 $ 0.12        $ -         $ -         $   -        $ -          $ -       $ -       $ -       $ -       $ -       $ -       $ -
Earnings per share - diluted                            $ 0.49      $ (0.03) $ 0.55      $ 0.10      $ 0.07      $ 0.30       $ 0.44       $ 0.92    $ 1.06    $ 1.12    $ 1.13    $ 1.12    $ 1.13    $ 1.17
WA shares outstanding - diluted                         19,713      19,853   20,745      21,208      21,780       21,600       21,850      21,463    21,600    21,750    22,100    22,400    22,700    23,000

Source: Company Reports and Empire Asset Management Estimates




                                                                       Ligand Therapeutics, Inc (LGND)  Page 3 of 5  August 5, 2014
                EMPIRE
 ASSET MANAGEMENT COMPANY


Disclosures
Regulation Analyst Certification ("Reg AC"): The research analyst primarily responsible for the content of this report
certifies the following under Reg AC: I hereby certify that all views expressed in this report accurately reflect my
personal views about the subject company or companies and its or their securities. I also certify that no part of my
compensation was, is or will be, directly or indirectly, related to the specific recommendations or views expressed
in this report. Neither my family nor I have any financial interest in the securities discussed in the report.
Within the last twelve months, Empire Asset Management Co. has NOT received compensation for investment
banking services from Ligand Pharmaceuticals, Inc.
Empire Asset Management Co. does not make a market in shares of Ligand Pharmaceuticals, Inc.
Shares of Ligand Pharmaceuticals, Inc., may be subject to the Securities and Exchange Commission's Penny Stock
Rules, which may set forth sales practice requirements for certain low-priced securities.
Within the last twelve months, Empire Asset Management Co. has NOT managed or co-managed a public offering
for Ligand Pharmaceuticals, Inc.


Price Chart




Source: Yahoo Finance




Each box on the Rating and Price Target History chart above represents a date on which an Empire Asset
Management Co. analyst made a change to a rating or price target, except for the first box, which may only represent
the first note written during the past three years.




                             Ligand Therapeutics, Inc (LGND)  Page 4 of 5  August 5, 2014
            EMPIRE
 ASSET MANAGEMENT COMPANY


Distribution of Ratings/IB Services shows the number of companies in each rating category from which Empire Asset
Management Co. or an affiliate received compensation for investment banking services in the past 12 months.



Distribution of IB Services Firm wide
                                                   Research                                         IB Services
 Rating                                           Percent                                          Percent
 Buy [B]                                          22.0                                             0
 Hold [H]                                         67.0                                             0
 Sell [S]                                         0                                                0
 Under Review [UR]                                11.0                                             0

Our rating system attempts to incorporate industry, company and/or overall market risk and volatility. Consequently,
at any given point in time, our investment rating on a stock and its implied price movement may not correspond to
the stated 12-month price target.
Ratings System Definitions - Empire Asset Management Co. employs a rating system based on the following:
Buy [B]: A rating, which at the time it is instituted and/or reiterated, that indicates an expected rise in stock price of
at least 10% over the next 12 months.
Hold [H]: A rating, which at the time it is instituted and/or reiterated, that indicates an expected total return between
negative 10% and 10% over the next 12 months.
Sell [S]: A rating, which at the time it is instituted and/or reiterated, that indicates an expected decline in stock price
of more than negative 10% over the next 12 months.
Under Review [UR]: A rating, which at the time it is instituted and/or reiterated, that indicates the temporary
removal of the prior rating, price target and estimates for the security. Prior rating, price target and estimates should
no longer be relied upon for UR-rated securities.
Not Rated [NR]: Empire Asset Management Co. does not publish research or have an opinion about this security.


As is the case with all Empire Asset Management Co., employees, the analyst(s) responsible for the coverage of the
financial instruments discussed in this report receive compensation based in part on the overall performance of the
firm, including investment banking income. We seek to update our research as appropriate, but various regulations
may prevent us from doing so. Aside from certain industry reports published on a periodic basis, the large majority
of reports are published at irregular interviews as appropriate in the analyst’s judgment


The material information and facts discussed in this report other than the information regarding Empire Asset
Management Co. and its affiliates, are from sources believed to be reliable, but are in no way guaranteed to be
complete or accurate. This report should not be used as a complete analysis of the company, industry or security
discussed in the report. Additional information is available upon request. This is not, however, an offer or solicitation
of the securities discussed. Any opinions or estimates in this report are subject to change without notice. An
investment in the stock may involve risks and uncertainties that could cause actual results to differ materially from
the forward-looking statements. Additionally, an investment in the stock may involve a high degree of risk and may
not be suitable for all investors. No part of this report may be reproduced in any form without the express written
permission of Empire Asset Management Co. Copyright 2014. Member: FINRA/SIPC.




                              Ligand Therapeutics, Inc (LGND)  Page 5 of 5  August 5, 2014
